DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  In line 1, it appears “wherein score line” should read --wherein the score line--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In line 1, it appears “wherein laser” should read --wherein the laser--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the widthwise direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends --a widthwise direction--.
Claim 1 recites the limitation "the center" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends --a
Claim 1 recites the limitation "the thickness direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends --a thickness direction--.
Claim 12 recites the limitation "the power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the lengthwise direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends --a lengthwise direction--.
Claim 18 recites the limitation "the lengthwise direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends --a lengthwise direction--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramov ‘367 (US 2013/0133367 A1).
Regarding claim 1, Abramov ‘367 teaches a method for separating a glass sheet from a glass ribbon, the glass ribbon comprising a bead region (bead regions 74), a transition region adjacent to the bead region in a widthwise direction (region between bead regions 74 and “quality region” as described in ¶ [0028]), and a quality region adjacent to the transition region in the widthwise direction (“quality region”, ¶ [0028]), the method comprising:
scoring a score line (score line 72) across a first surface of the quality region of the glass ribbon in the widthwise direction (¶ [0026], [0028], [0031], [0045])
applying an energy source to at least one surface of the bead region next to the score line, thereby generating a thermal gradient between the at least one surface and the center of the bead region in a thickness direction, wherein the at least one surface has a temperature that is higher than the center of the bead region (¶ [0039]-[0041])
separating the glass sheet from the glass ribbon along the score line (¶ [0032], [0045]). 
Regarding claim 4, Abramov ‘367 further teaches the energy source comprises a laser (laser beam 102 emitted by laser source 104; ¶ [0039]-[0041]).
Regarding claim 5, Abramov ‘367 further teaches the step of scoring a score line across the first surface of the quality region in the widthwise direction comprises applying a mechanical scoring apparatus to the first surface (¶ [0026], [0031]).
Regarding claim 6, Abramov ‘376 further teaches the mechanical scoring apparatus comprises a score wheel (¶ [0026], [0031]).
Regarding claim 7, Abramov ‘376 further teaches the step of separating the glass sheet from the glass ribbon along the score line comprises bending the glass sheet against a nosing that is applied widthwise along a second surface of the quality region opposite of the score line (¶ [0029]).
Regarding claim 8, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises moving the energy source along the bead region and the transition region in the widthwise direction (¶ [0037], [0039], [0041]).
Regarding claim 9, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises moving the energy source along the bean region and the transition region in the widthwise direction (¶ [0039], [0041]).
Regarding claim 10, Abramov ‘376 further teaches the score line does not extend along any portion of the bead region in the widthwise direction (¶ [0031]).
Regarding claim 11, Abramov ‘376 further teaches the energy source comprises a laser (laser beam 102 emitted by laser source 104; ¶ [0039]-[0041]) and the step of applying an energy source to the at least one surface of the bead region comprises moving the energy source in the widthwise direction such that the movement of the energy source overlaps at least a portion of the score line (¶ [0039], [0041]).
Regarding claim 12, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises varying power of the energy source in the widthwise direction (¶ [0037]-[0038], “pulsed output mode”).
Regarding claim 15, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises applying the energy source to the surface of the bead region that is on the same side of the glass ribbon as the score line (¶ [0040]; Fig. 5).
Regarding claim 16, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises applying the energy source to the surface of the bean region that is on the opposite side of the glass ribbon as the score line (¶ [0039]).
Regarding claim 17, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises applying the energy source to the surfaces of the bead region that are on the same side and opposite sides of the glass ribbon as the score line (¶ [0039], [0040]).
Regarding claim 18, Abramov ‘376 further teaches the step of applying an energy source to at least one surface of the bead region comprises positioning the energy source such that an angle between an incidence direction of the energy source and a plan perpendicular to a lengthwise direction ranges from 0 to 60 degrees (¶ [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abramov ‘367 (US 2013/0133367 A1).
Regarding claim 13, Abramov ‘367 teaches moving the energy source along the bead region in the widthwise direction as described above.  Abramov ‘367 further suggest that in applying an energy source to a surface of the glass sheet, the speed of movement should be varied depending upon thickness of the glass (¶ [0035]).  Thus since the thickness of the bead region varies in a widthwise direction (¶ [0039]; Fig. 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the speed of movement of the energy source in the widthwise direction, as suggested by Abramov ‘367.  
Regarding claim 20, Abramov ‘367 teaches a laser as described above.  Abramov ‘367 further teaches the laser applied a laser beam having a power from about 20 watts to about 1000 watts (¶ [0037]), and that the laser beam is scanned across the surface (¶ [0037]).  .  

Claim(s) 1, 5-10, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aniolek ‘000 (WO 2014/082000 A1) in view of Abramov ‘367 (US 2013/0133367 A1).
Regarding claim 1, Aniolek ‘000 teaches a method for separating a glass sheet from a glass ribbon, the glass ribbon comprising a bead region (outer bead 120), a transition region adjacent to the bead region in a widthwise direction (inner bead 110 and bead trough region 115), and a quality region adjacent to the transition region in the widthwise direction (quality zone 105), the method comprising:
scoring a score line across a first surface of the glass ribbon (¶ [0032], [0035])
applying an energy source to at least one surface of the bead region, thereby generating a thermal gradient between the at least one surface and the center of the bead region in a thickness direction, wherein the at least one surface has a temperature that is higher than the center of the bead region (¶ [0032], [0035], [0036])
separating the glass sheet from the glass ribbon along the score line (¶ [0032], [0035], [0036]).
Aniolek ‘000 does not explicitly describe that the score line is scored along the quality region of the glass ribbon in the widthwise direction.  Aniolek ‘000 does, however, reference utilizing a 
Regarding claim 5, Aniolek ‘000 and Abramov ‘367 suggest the step of scoring a score line across the first surface of the quality region in the widthwise direction as described above.  Abramov ‘367 further suggests the step of scoring comprises applying a mechanical scoring apparatus to the first surface (¶ [0026], [0031]).
Regarding claim 6, Abramov ‘376 further teaches the mechanical scoring apparatus comprises a score wheel (¶ [0026], [0031]).
Regarding claim 7, Aniolek ‘000 teaches the step of separating the glass sheet from the glass ribbon as describe above, but is silent regarding bending the glass sheet against a nosing.  Abramov ‘376 further suggests separating a glass sheet from a glass ribbon along a score line comprising bending the glass sheet against a nosing that is applied widthwise along a second surface of a quality region opposite of the score line for the benefit of producing a tensile stress along the score line which propagates a crack and separates the sheet (¶ [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aniolek ’00 by bending the glass sheet against a nosing that is applied widthwise along a second surface of the quality region opposite of the score line for 
Regarding claim 8, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises moving the energy source along the bead region in the widthwise direction (¶ [0058], “different across-the-draw (ATD) positions).
Regarding claim 9, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises moving the energy source along the bead region and the transition region in the widthwise direction (¶ [0058], “different across-the-draw (ATD) positions).
Regarding claim 10, Aniolek ‘000 and Abramov ‘376 suggest score line as describe above.  Abramov ‘376 further suggests the score line does not extend along any portion of a bead region in a widthwise direction because it is difficult to generate a consistent vent crack in areas having thickness variation and surface discontinuity (¶ [0005], [0031]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Aniolek ‘000 by making the score line not extend along any portion of the bead region in the widthwise direction in order to avoid inconsistent vent cracks, as suggested by Abramov ‘376.
Regarding claim 12, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises varying power of the energy source in the widthwise direction (¶ [0062]).
Regarding claim 14, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises moving the energy source along the bead region in a lengthwise direction (¶ [0058], “multiple down the draw (DTD) location positions”).
Regarding claim 15, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises applying the energy source to the surface 
Regarding claim 16, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises applying the energy source to the surface of the bean region that is on the opposite side of the glass ribbon as the score line (¶ [0064] - wherein the energy source can be applying to both surfaces).
Regarding claim 17, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises applying the energy source to the surfaces of the bead region that are on the same side and opposite sides of the glass ribbon as the score line (¶ [0064] - wherein the energy source can be applying to both surfaces).
Regarding claim 18, Aniolek ‘000 further teaches the step of applying an energy source to at least one surface of the bead region comprises positioning the energy source such that an angle between an incidence direction of the energy source and a plan perpendicular to a lengthwise direction ranges from 0 to 60 degrees (¶ [0064], [0065]).

Claim(s) 2, 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aniolek ‘000 (WO 2014/082000 A1) and Abramov ‘367 (US 2013/0133367 A1) in view of Kataoka ‘970 (US 2006/0191970 A1).
Regarding claims 2 and 3, Aniolek ‘000 suggests that a variety of energy sources may be utilized (¶ [0032], [0045], but is silent regarding an open flame, wherein the open flame is generated by hydrogen combustion.  In analogous art of separating sheet glass, Kataoka ‘970 suggests utilizing an open flame generated by hydrogen combustion to heat a glass sheet as part of a separating process and to thermally condition portions of the sheet, for the benefit of evenly heating a sheet, providing easy control of the applied energy, and utilizing an economical energy source (flame port 24; ¶ [0014], [0049], [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 19, Kataoka ‘970 suggests open flame as describe above, and that the open flame is applied from a burner having a tip (¶ [0049], [0050]), but is silent regarding a specific temperature of the open flame and an interior diameter of the tip.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aniolek ‘000 and Kataoka ‘970 by selecting a temperature of the open flame and an interior diameter of the tip to effect the thermal conditioning desired by Aniolek ‘000, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN SNELTING/Primary Examiner, Art Unit 1741